BLATCHFORD, District Judge.
I think the register has such power. It is fairly embraced within the power given to the register, by section 4 of the act [of 1867 (14 Stat. 519)]. “to make all computations of dividends and all orders of distribution,” and “to audit and pass accounts of assignees,” and within the power given to him. by general order No. 5, to conduct proceedings in relation to the following matters, when uncontested, namely, “taking evidence concerning expenses and charges against the bankrupt’s estate, auditing and passing accounts of assignees’ proceedings for the declaration and payment of dividends.” The doings of the register therein are made, by general order No. 5, “subject to the control of the court;” but, when there is no issue of law or fact raised and contested by any party in regard to the question, the register has power to entertain it and make the order. The fees paid to the officers of court, set forth in the bill of items, are fees which are embraced in the first subdivision in section 28, and that section directs that the order for a dividend shall direct the payment of those fees first in full by the assignee. An order for the assignee to pay those fees is an order of distribution, within section 4.